Goodrich,
dissenting: Section 302 of the Revenue Act of 1924 provides in part as follows:
The value of the gross estate of the decedent shall be determined by including the value at the time of his death of all property, real or personal, tangible or intangible, wherever situated — •
*******
(c) To the extent of any interest therein of which the decedent has at any time made a transfer, or with respect to which he has at any time created a trust, in contemplation of or intended to take effect in possession or enjoyment at or after his death, except in case of a bona fide sale for a fair consideration in money or money’s worth. * * *
Even assuming that the acts done by decedent in 1906 effected a completed gift of the properties, which I doubt, still I think the value of these properties should be included in decedent’s estate, for it is clear that the donor’s intention, as evidenced by his conduct over a period of years, was that the transfers should take effect in possession or enjoyment at or after his death. I see no justification for recognizing here an implied reservation of a life interest in the property to the donor or to create by implication a trust such as was considered in the case of Reinecke v. Northern Trust Co., supra.
Here, there was nothing more than an attempt to transfer property and yet retain until death the full control, possession and enjoyment *1084thereof. Section 302 (c) was designed to cover precisely this sort of a transaction and, in my opinion, the tax should be imposed in this case.
Morris, VaN FossaN, and Murdock agree with this dissent.